DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 29-30 have been cancelled. Therefore, Claims 1-28 are still pending in this Application. 
Response to Amendments/Arguments
The amendments overcome the objections to the claims. Therefore, the objections are withdrawn.
Applicant’s argument/remarks, on pages 9-10, with respect to rejections to claims 1-28 under 35 USC § 112(a) and 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112(a)-(b) have been withdrawn.
Applicant’s argument/remarks, on pages 10-12, with respect to rejections to claims 1-28 under 35 USC § 102(a)(2)/103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments.
Allowable subject matter/reason of Allowance
Claims 1-28 are considered as allowable subject matter. 
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claims 1 and 28 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed
elements; including the limitations of a method comprising:
	“…d) determining a plurality of cutting contour points on the cutting contour and dividing the plurality of cutting contour points into:
            at least one risk region on the cutting contour of the at least one workpiece part to be cut out, in which, during cutting away of the at least one workpiece part to be cut out at said risk region, tilting of the at least one workpiece part is possible, at least one low risk region having a lower risk than the at least one risk region of tilting of the at least one workpiece part, and at least one risk free region having no risk of tilting of the at least one workpiece part; and
            e) defining, from the plurality of cutting contour points, at least one starting-cut point and/or one cut-away point for the cutting tool on the cutting contour of the at least one workpiece part to be cut out by taking into account the at least one risk region, the at least one low-risk region, and the at least one risk-free region on the cutting contour of the at least one workpiece part to be cut out; and…”. 
	As dependent claims 2-27 depend form an allowable base claim, they are at least allowable for the same reasons as noted previously.  
	The prior art of record Ottnad et al (US 20190247961), Maeda (20160074959), Kiefer (DE 102012 212566), Hammann (DE 102011088673  ), Mauch (DE 19637170), Sepp (DE 102014200208), and Lee (US 9104191) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 04/05/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117